Order filed December 10, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00786-CV
                                ____________

   MARK YOUNG D/B/A TEXCORE CONSTRUCTION SPECIALTIES,
                          Appellant

                                        V.

          TRENTHAM CONSTRUCTION, INC., ET AL, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-44044


                                     ORDER
       The notice of appeal in this case was filed November 17, 2020. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On November 20, 2020, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before December 28, 2020. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).



                                 PER CURIAM



Panel Consists of Justices Bourliot, Zimmerer, and Spain.